DETAILED ACTION
Status of Claims
Applicant has amended claims 1-7 and 10-20.  No claims have been added or canceled.  Thus, claims 1-20 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Response to Arguments
Applicant’s arguments and amendments filed on 26 January 2021 with respect to:
objection to specification,
objection to claims 1-7, 10-17 and 20,
rejections of claims 1 and 11 under U.S.C. § 112(a),
rejections of claims 1-20 under U.S.C. § 112(b),
rejection to claims 1-5, 9-15, 19 and 20 under U.S.C. § 101, 
rejections of claims 1-20 under 35 U.S.C. § 103,
have been fully considered.  Amendments to claims have been entered.
Examiner notes that Applicant has not addressed objections to specification and 35 U.S.C. § 112(a) rejections in his remarks.  Accordingly, Examiner maintains objections and rejections.
Examiner acknowledges amendments to claims to overcome claim objections and 35 U.S.C. § 112(b) rejections.  However, amendments are not totally effective and not all objections and rejections have been addressed.  See revised objections and rejections below. 
Examiner acknowledges amendments to claims to overcome 35 U.S.C. § 101 rejection.   However, Applicant has not made specific arguments in regard to subject matter eligibility indicating a practical application of a judicial exception (Step 2A) or indicating an inventive concept (Step 2B
Applicant's arguments filed with respect to claims 1-20 regarding the 35 U.S.C. § 103 rejections have been fully considered but they are moot in view of new ground(s) of rejection. 
Additional Comments
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. Please note: Examiner is not authorized to make international phone calls.  Applicant is requested to provide a contact that is an American telephone number.
Priority
This application, filed on 01 August 2018 is a continuation of Application 13/900,919, filed on 23 May 2013, and is now abandoned.   Application 13/900.919 is a continuation in part of 12/949,367, filed 18 November 2010, and is now abandoned.  Examiner has determined a priority date of 23 May 2013 for this application in that the claimed subject matter is contained in the 13/900,919 specification, but is not contained in the 12/949,367 specification.
Claim Interpretation
Claims 1-20 are difficult to interpret as discussed in the claim objections and 112(b) rejections discussed below. Accordingly, Examiner interprets claim 1 as follows: 
A system for providing remote automated payment of medical insurance payments associated with a medical insurance policy of a user, said system comprising:
an insurance claim evaluation and payment authorization server connected to a distributed data network, 
the distributed data network connected to a mobile communicator, including first and second communication circuits and a processor,
the system preforming the method steps of:
estimating a location of the mobile communicator by using an associated localization circuits, 
receiving user input through a user interface of the mobile communicator, 
transmitting through first communication circuits to the server:(i) an estimated location of the communicator,(ii) description of medical event declared by the user,(iii) an identifier of a medical caregiver engaged in addressing the medical event, and(iv) a charge amount and description of services provided by the medical caregiver, 
wirelessly, through said first network, receive information enabling automatic transfer of the charge amount to a caregiver designate account; and
cause second circuitry to convey the received information to a funds transfer terminal selected by the medical caregiver;
data network communication circuitry for communicating with said mobile communicators and receiving from said mobile APPLICANT(S): Alon Ketzef SERIAL NO.:16/051,542communicator individual requests for automated payment of an insurance claim with: (a) user declared description of medical event,(b) user input location and identification of caregiver providing treatment, (c) charge amount and description of medical services provided to the user by the caregiver, and (e) a location of the mobile communicator estimated by the mobile communicator; 
a digital knowledgebase containing data for estimating costs of medical treatment related insured payments based on treatment type and location;
processing circuits configured to automatically verify, for each of the individual requests for automated claim payment, that: a. the individual request was received from a given mobile communicator associated with an insured party of a type entitled to request automated claim payment;b. the declared location of the treatment matches the estimated location from the communicator: and requested claim charge amount is within a permissible range given the nature of the described treatment and in the context of the medical event and verified geographical location of the caregiver: wherein, upon verifying a group of parameters of the claim, said server automatically authorizing payment of the claimed charge amount through an automated payment interface to make available funds in an account from which the caregiver can pull funds to their own designated account by presenting fund transfer enabling information, which fund transfer enabling information is sent to the communicator.
Regarding claims 1 and 11, the clauses such as “(an account) from which the caregiver can pull funds to their own designated account by presenting fund transfer enabling information” is merely a statement of intended use which does not affect the method step of “automatically authorizing payment of the claimed charge amount”.  Similar phrasing will be interpreted accordingly.
A recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,

(D) "whereby" clauses.
This list of examples is not intended to be exhaustive. See also MPEP § 2111.04. 
Claim Objections
Claims 1 and 11 are objected to because the structured of the claims are such that it is difficult to determine what the Applicant is trying to convey as his invention.  Specifically, the Examiner cannot clearly identify the method steps performed by the claim.  If the Applicant wishes to claim a system, he should use words similar to: 
“A system for providing remote automated payment of medical insurance payments associated with a medical insurance policy of a user, said system comprising:
an insurance claim evaluation and payment authorization server connected to a distributed data network, 
the distributed data network connected to a mobile communicator, including first and second communication circuits and a processor,
the system preforming the method steps of:
estimating a location of the mobile communicator by using an associated localization circuits, 
receiving user input through a user interface of the mobile communicator, 
transmitting through first communication circuits to the server:(i) an estimated location of the communicator,(ii) description of medical event declared by the user,(iii) an identifier of a medical caregiver engaged in addressing the medical event, and(iv) a charge amount and description of services provided by the medical caregiver, 
wirelessly, through said first network, receive information enabling automatic transfer of the charge amount to a caregiver designate account; and
cause second circuitry to convey the received information to a funds transfer terminal selected by the medical caregiver;
… (other method steps)”	
If the Applicant wishes to claim a method, he should use words similar to: 
“A method for providing remote automated payment of medical insurance payments associated with a medical insurance policy of a user, the  method comprising:
estimating, by a server,  a location of the mobile communicator by using an associated localization circuits, 
receiving, by the server, user input through a user interface of the mobile communicator, 
transmitting:(i) an estimated location of the communicator,(ii) description of medical event declared by the user,(iii) an identifier of a medical caregiver engaged in addressing the medical event, and(iv) a charge amount and description of services provided by the medical caregiver, 
receiving information enabling automatic transfer of the charge amount to a caregiver designate account; and
causing second circuitry to convey the received information to a funds transfer terminal selected by the medical caregiver;
… (other method steps)”	
If the Applicant wishes to claim a computer readable medium, he should use words similar to: 
“A non-transitory computer-readable storage medium having instructions stored thereon that, when executed on a processor, perform the method steps of: 
estimating a location of a mobile communicator by using an associated localization circuits, 
receiving user input through a user interface of the mobile communicator, 
transmitting:(i) an estimated location of the communicator,(ii) description of medical event declared by the user,
receiving information enabling automatic transfer of the charge amount to a caregiver designate account; and
causing second circuitry to convey the received information to a funds transfer terminal selected by the medical caregiver;
… (other method steps)”	
In the representative limitation of claim 1:
data network communication circuitry for communicating with said mobile communicators and receiving from said mobile APPLICANT(S): Alon Ketzef SERIAL NO.:16/051,542communicator individual requests for automated payment of an insurance claim with: (a) user declared description of medical event,(b) user input location and identification of caregiver providing treatment, (c) charge amount and description of medical services provided to the user by the caregiver, and (e) a location of the mobile communicator estimated by the mobile communicator; 
item (d) is missing in the items (a), (b), (c) and (e).  Also, the terminology “for communicating with said mobile communicators and receiving from said mobile communicator” appears to indicate intended use and, at best, only conveying receiving and transmitting data. 
In the representative limitation of claim 1:
processing circuits configured to automatically verify, for each of the individual requests for automated claim payment, that: a. the individual request was received from a given mobile communicator associated with an insured party of a type entitled to request automated claim payment;b. the declared location of the treatment matches the estimated location from the communicator: andc. based on the data contained in said digital knowledgebase, the amount of  requested claim charge amount is within a permissible range given the nature of the described treatment and in the context of the medical event and verified geographical location of the caregiver: wherein, upon verifying a group of parameters of the claim, said server automatically authorizing payment of the claimed charge amount through an automated payment interface to make available funds in an account from which the caregiver can pull funds to their own designated account by presenting fund transfer enabling information, which fund transfer enabling information is sent to the communicator.
It is not clear what the Applicant is trying to convey.  Phrases such as “to automatically verify” only appear to indicate intended use and not clearly claiming “verifying” data.  For purposes of examination, the Examiner will interpret the claim to the best of his ability.  Correction is required.
Claims 1 and 11 are objected to because much of the terminology is inconsistent and thus vague and indefinite.  First, the term “said fist communications circuits” should be written “said first communications circuits”.  Second, “an associated localization circuits” should be written “an associated localization circuit” or “associated localization circuits”.  However, it is not clear what the distinction is between the “associated localization circuits” and the “first and second communication circuits”.  It is also not clear what “second circuitry” means to refer to.  It is also not clear if “the communicator” refers to “the mobile communicator” or another communicator.
 Claims 1 and 11 are objected to because in the representative limitations of claim 1:
processing circuits configured to automatically verify, for each of the individual requests for automated claim payment, that:
the individual request was received from a given mobile communicator associated with an insured party of a type entitled to request automated remote claim payment;
a type of insured party”.  Applicant is requested to amend this term to reflect what Applicant intends to indicate by “a type of insured party” (emphasis added).
Claims 1-20 are objected to because much of the language in inconsonant.  For example, claim 1 recites “a mobile communicator” in two locations and “the mobile communicator” and “said mobile communicators”; claims 2 and 3 recite “the individual mobile communicator”; claim 6 recites “the remote mobile communicators”; the antecedent issue is not clear.
Claim 11 is objected to because in the limitation:
using an insurance claim evaluation and payment authorization server to advance funds to an account associated with the given mobile communicator, upon authorization of the individual request.
the phrase “to advance funds to an account associated with the given remote mobile communicator” is merely a statement of intended use which does not further limit the claim.  Examiner suggests amending the limitation to state:
advancing funds, using an automated payment interface, to an account associated with the given remote mobile communicator, upon authorization of the individual request,
if that is indeed what the Applicant means to convey.  For purposes of examination, the limitation will be interpreted accordingly.  Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim recites:
“second circuitry is configured to convey the received information utilizing one or more of the following network types: (a) NFC: (b) PAN: and (c) WLAN”.
Examiner finds no evidence of “NFC, PAN: or WLAN”.  To overcome this rejection, Applicant should identify where in the specification these items are disclosed, or otherwise, cancel such matter from the claims.
For purposes of examination, claim 5 will be interpreted as substantially similar to claim 15.  Correction is requested.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-20 are vague and indefinite because much of the language in inconsonant.  For example, claim 1 recites “a mobile communicator” in two locations and “the mobile communicator” and “said mobile communicators”; claims 2 and 3 recite “the individual mobile communicator”; claim 6 recites “the remote mobile communicators”; the antecedent issue is not clear.
Claims 1 and 11 are vague and indefinite because the structured of the claims are such that it is difficult to determine what the Applicant is trying to convey as his invention.  Specifically, the Examiner cannot clearly identify the method steps performed by the claim. If the Applicant wishes to claim a system, he should use words similar to: 
“A system for providing remote automated payment of medical insurance payments associated with a medical insurance policy of a user, said system comprising:
an insurance claim evaluation and payment authorization server connected to a distributed data network, 
the distributed data network connected to a mobile communicator, including first and second communication circuits and a processor,
the system preforming the method steps of:
estimating a location of the mobile communicator by using an associated localization circuits, 
receiving user input through a user interface of the mobile communicator, 
transmitting through first communication circuits to the server:(i) an estimated location of the communicator,(ii) description of medical event declared by the user,(iii) an identifier of a medical caregiver engaged in addressing the medical event, and(iv) a charge amount and description of services provided by the medical caregiver, 
wirelessly, through said first network, receive information enabling automatic transfer of the charge amount to a caregiver designate account; and
cause second circuitry to convey the received information to a funds transfer terminal selected by the medical caregiver;
… (other method steps)”	
If the Applicant wishes to claim a method, he should use words similar to: 
“A method for providing remote automated payment of medical insurance payments associated with a medical insurance policy of a user, the  method comprising:
estimating, by a server,  a location of the mobile communicator by using an associated localization circuits, 
receiving, by the server, user input through a user interface of the mobile communicator, 
transmitting:(i) an estimated location of the communicator,(ii) description of medical event declared by the user,(iii) an identifier of a medical caregiver engaged in addressing the medical event, and(iv) a charge amount and description of services provided by the medical caregiver, 
receiving information enabling automatic transfer of the charge amount to a caregiver designate account; and
causing second circuitry to convey the received information to a funds transfer terminal selected by the medical caregiver;
… (other method steps)”	
If the Applicant wishes to claim a computer readable medium, he should use words similar to: 
“A non-transitory computer-readable storage medium having instructions stored thereon that, when executed on a processor, perform the method steps of: 
estimating a location of a mobile communicator by using an associated localization circuits, 
receiving user input through a user interface of the mobile communicator, 
transmitting:(i) an estimated location of the communicator,(ii) description of medical event declared by the user,
receiving information enabling automatic transfer of the charge amount to a caregiver designate account; and
causing second circuitry to convey the received information to a funds transfer terminal selected by the medical caregiver;
… (other method steps)”	
Correction is required.
Claims 2- 4 and 7 are vague and indefinite in that the claims are directed to a statutory category of a non-transitory, tangible computer readable medium but depend upon a system claim.  It is not clear what statutory category the claims are drawn to.
Claims 12-17 and 19 are vague and indefinite in that the claims are directed to a method but depend upon a system claim.  It is not clear what statutory category the claims are drawn to.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 2-10 and 12-20 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 2- 4, 7, 12-17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claims 2- 4 and 7 are directed to both a system and non-transitory, tangible computer readable media, which is not one of the four statutory categories of invention.  The answer is NO.  
In the instant case, claims 12-17 and 19 are directed to both a system and a method, which is not one of the four statutory categories of invention.  The answer is NO.  
Accordingly, the claims are not subject matter eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 11-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Strange et al (US Pub. No. 2013/0297353 A1) in view of Lash et al (US Pub. No. 2005/0010446 A1).
Regarding claims 1 and 11, Strange teaches systems and methods for using a mobile device with image capture capability to initiate and complete a claim for an insurance policy [0009]. An application on the mobile device coordinates the initiation and submission of an insurance claim by capturing images of documents and other information needed for the insurance claim using the image capture capability, then processing the images to extract content which is transmitted to an insurance company for processing of the claim [Id.].  He using the limitations of the representative claim 1 as discussed under claim interpretation):
an insurance claim evaluation and payment authorization server connected to a distributed data network – see at least [0076]-[0078] [0396] and [00397], 
the distributed data network connected to a mobile communicator, including first and second communication circuits and a processor - see at least [0076]-[0078] [0396] and [0397],
the system preforming the method steps of:
estimating a location of the mobile communicator by using an associated localization circuits – see at least [0091] and [0096], 
receiving user input through a user interface of the mobile communicator -see at least [0091] and [0096], 
transmitting through first communication circuits to the server:     (i) an estimated location of the communicator - see at least [0091] and [0096],
wirelessly, through said first network, receive information enabling automatic transfer of the charge amount to a “caregiver” designate account – see at least [0009] and [0074]; and
cause second circuitry to convey the received information to a funds transfer terminal selected by the “medical caregiver” – see at least [0081] “electronically deposited to the user's bank account”;

data network communication circuitry for communicating with said mobile communicators and receiving from said mobile APPLICANT(S): Alon Ketzef SERIAL NO.:16/051,542communicator individual requests for automated payment of an insurance claim with: (e) a location of the mobile communicator estimated by the mobile communicator – see at least [0009], [0074], [0086] and [0091]; 
processing circuits configured to automatically verify, for each of the individual requests for automated claim payment, that: a. the individual request was received from a given mobile communicator associated with an insured party of a type entitled to request automated claim payment – see at least [0084];b. the declared location of the treatment matches the estimated location from see at least [0096]: andwherein, upon verifying a group of parameters of the claim, said server automatically authorizing payment of the claimed charge amount through an automated payment interface to make available funds in an account– see at least [0081] and [0092],from which the “caregiver” can pull funds to their own designated account by presenting fund transfer enabling information, which fund transfer enabling information is sent to the communicator – not further limiting (intended use).
Strange does not apply his invention to medical events and care givers. Strange does not explicitly disclose other limitations.
However, Lash teaches a software program for reconciling health care benefits having a subroutine for entering payment rules of at least one health benefit plan into a computer storage system, a subroutine for entering transaction data for a medical event associated with an individual covered by said health benefit plan into said computer storage system, a subroutine for determining the amount of payment said health benefit plan is required to provide for said medical event and for identifying who is entitled to receive said benefit payment, and a subroutine for reconciling that the correct benefit payment amount has been provided by said health benefit plan to the correct payee [0019].  He teaches:
transmitting through first communication circuits to the server - see at least [0053] “access information over the internet, and/or other public networks”:(ii) description of medical event declared by the user – see at least [0051],(iii) an identifier of a medical caregiver engaged in addressing the medical event, and(iv) a charge amount and description of services provided by the medical caregiver – see least [0112] “determining what is the reasonable and customary charge for a particular medical procedure”, 
(a) user declared description of medical event – see at least [0051],(b) user input location and identification of caregiver providing treatment, (c) charge amount and description of medical services provided to the user by – see at least [0015], [0043] “health care providers”, [0049] and [0059], and
a digital knowledgebase containing data for estimating costs of medical treatment related insured payments based on treatment type and location – see at least [0020] and [0022];
data network communication circuitry for communicating with said mobile communicators and receiving from said mobile APPLICANT(S): Alon Ketzef SERIAL NO.:16/051,542communicator individual requests for automated payment of an insurance claim with: (a) user declared description of medical event – see at least [0022],(b) user input location and identification of caregiver providing treatment, (c) charge amount and description of medical services provided to the user by the caregiver – see at least [0045} “payment rules” and [0051] “specific procedures performed by the doctor”, and [0085], and (e) a location of the mobile communicator estimated by the mobile communicator; and
individual requests for automated claim payment 
c. based on the data contained in said digital knowledgebase, the amount of the requested claim charge amount is within a permissible range given the nature of the described treatment and in the context of the medical event and verified geographical location of the caregiver – see at least [0085] “the plan information can include exception information, for example, alerting the user that a particular medical procedure is excluded to limited in frequency”.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Strange’s disclosure to include medical events and care givers as taught by Lash
Regarding claims 2 and 12, Strange teaches storing, within data storage of the individual mobile communicator, medical records relating to an individual insured party associated with the individual mobile communicator – see at least [0354].
Regarding claims 3 and 13, Strange teaches storing, within data storage of the individual mobile communicator, a link to medical records relating to an individual insured party associated with the individual mobile communicator – see at least [0354] and [0368].
Regarding claims 5 and 15, Strange teaches receiving the locational data from mobile communication providers – see at least [0091].
Regarding claims 6 and 16, Strange teaches receiving locational data from electronic positioning components of the remote mobile communicators and from data received from mobile communication providers – see at least [0091].
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Strange in view of Lash, in further view of Woods (US Pub. No. 2013/0166322 A1).
Regarding claims 4 and 14, neither Strange nor Lash explicitly discloses providing travel directions to medical service providers.
However, Woods teaches systems and methods for comprehensive emergency incident management, including storing, retrieving and forwarding medical information to emergency medical systems and networks [0002].  The system provides the capability for users to input personal, medical, insurance, emergency contacts, and other data important to the user, and securely store and manage that data. The system is linked to other systems to provide those systems user data during an “event” when such user data is needed. The user data thus supplied is then able to be provided to emergency responders, doctors, or other interested and authorized parties in order to help provide services to the user. The system may determine providers for assistance; determine nearest emergency contacts; and provide ancillary services helpful to the user including driving directions [Id.].
Strange’s disclosure to include driving directions to “medical” providers as taught by Woods in order to better care for the user, decrease service costs, and ultimately save lives - Woods [0003].
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Strange in view of Lash, in further view of Sajkowsky (US Pub. No. 2005/0039014 A1).
Regarding claims 7 and 17, neither Strange nor Lash explicitly discloses causing each individual mobile communicators to indicate to said server a location of the individual mobile communicator when it is at a port of departure from a country.
However, Sajkowsky teaches systems and methods of electronically monitoring and recording data and activity with respect to persons [0003].  He teaches a secure identification card for individuals and a system for using such a secure identification card [0025]. The card is especially adapted to be used with a system that allows for the tracking of individuals, specifically foreigners, entering the United States and allowing for the determination of status instantly by electronic communication in real time with a master database [Id.].  The card includes encoded data including medical records and insurance verification [0031].  The system provides for a non-intrusive, remote, wireless monitoring of the locations and movements of individuals [0040].  He teaches scanning the smart ID at the departure point when visitors from overseas are departing from a country [0058].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Strange’s disclosure to include location verification when visitors from overseas depart a country as taught by Sajkowsky in order to prevent the opportunity for wide scale security breaches as well as to facilitate the exchange of information between authorized users of the system - Sajkowsky.
Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Strange in view of Lash, in further view of Joao (US Pub. No. 2011/0035240 A1).
Regarding claims 8 and 18, neither Strange nor Lash explicitly discloses voice analysis circuits configured to automatically detect fraudulent requests for automated remote payment based on voice analysis.
However, Joao teaches an apparatus and a method for providing financial transaction, or other account transaction, authorization, notification, and/or security [0017].  He teaches an apparatus and a method for providing financial transaction authorization, notification, and/or security in conjunction with credit card, charge card, debit card, and/or currency or "smart" card use, savings and/or checking account activity and use, or other account use, and/or cellular telephone use [Id.].  The apparatus and method also provide for identify verification by providing a voice print of the individual involved in the transaction [0050]. The voice print of the cardholder can be used at the point-of-sale terminal operator in real-time for verifying that the transaction is not unauthorized and/or fraudulent [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Strange’s disclosure to include a voice print for detecting fraudulent activity as taught by Joao because one would have recognized that verification using a voice print automates the system and makes the system cost effective.
Regarding claims 9 and 19, neither Strange nor Lash explicitly discloses automatically detecting fraudulent requests for automated remote payment based on analysis of data within said database.
However, Joao teaches this by using voice prints [0050] as discussed in the rejection of claim 8.  Accordingly, these claims are rejected for the same reasons.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Strange in view of Lash, in further view of Richards.
Regarding claims 10 and 20, neither Strange nor Lash explicitly discloses said digital knowledgebase as including accumulated statistics of cost of medical treatments provided in locales and medical institutions around the world.
However, Richards teaches methods and systems for providing health care and service information via a network [0005].  These methods and systems can provide a health care services consumer with information to make decisions related to obtaining health care services [Id.]. The method includes receiving insurance claim-related information from at least one data source and, based at least in part on the insurance claim-related information, determining cost information associated with at least one medical service provider including, but not limited, to a provider charge; eligible amount and amount actually paid including the actual, average, and standard deviations; and comparative cost or statistical information [0006].  
Richards teaches a comparative information application engine which can determine comparative and/or statistical information based at least in part on either cost information or provider information [0054].  Low, mean, median, and high costs for a particular medical treatment can be determined and output for a user to view. Statistical information can include, but is not limited, a range, a maximum, a minimum, a median, a mean, or any other statistic of cost [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Strange’s disclosure to include comparative information application engine which can determine statistical information based at least in part on either cost information or provider information as taught by Richards because, in that cost and quality of medical care can be significant factors in consumers' decisions, such information can help consumers select medical or health care providers – Richards [0003].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330.  The examiner can normally be reached on 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD J BAIRD/Primary Examiner, Art Unit 3692